DETAILED ACTION
Claims 1-26 are presented.
Allowable Subject Matter
Claims 1-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. And specifically:
Applicant has filed E-Terminal Disclaimer (07/27/2022) to resolve a Double Patenting issue raised in the previous office action.
Reference considered pertinent to but not disclosing the invention include:
Lee et al. (US 2017/0337271) - An apparatus for visual search and retrieval using sematic information is described herein. The apparatus includes a controller, a scoring mechanism, an extractor, and a comparator. The controller is to segment an incoming video stream into a plurality of activity segments, wherein each frame is associated with an activity. The scoring mechanism is to calculate a score for each segment, wherein the score is based, at least partially, on a classification probability of each frame. The extractor is to extract deep features from a highest ranked segment, and the comparator is to determine the top-K neighbors based on the deep features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645